  Case 2:20-cv-15004-SDW Document 4 Filed 02/02/21 Page 1 of 2 PageID: 77




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

 DEVENDRA SHARMA,
                             Petitioner,
                                                Civil Action No. 2:20-cv-15004
           v.
 UNITED STATES OF AMERICA,
                             Respondent.


       PETITIONER’S NOTICE OF WITHDRAWAL OF PETITION

       Petitioner, Devendra Sharma, moves, pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, to withdraw his petition, which, pursuant to 26

U.S.C. § 7609(b)(2), seeks to quash an Internal Revenue Service third-party

Summons issued to Bank of New York Mellon Corporation (“BNY Mellon”).

      1.        On October 26, 2020, Petitioner filed his Petition to Quash the IRS

Summons issued to BNY Mellon.

      2.        On or about December 7, 2020, Mr. Ward W. Benson, Trial Attorney,

Tax Division, U.S. Department of Justice, advised counsel for Petitioner, George B.

Abney, that the IRS had withdrawn the IRS Summons issued to BNY Mellon.

      3.        Because the IRS Summons has been withdrawn, there is no need for

Petitioner to continue his efforts to quash the IRS Summons issued to BNY Mellon.

      WHEREFORE, Petitioner Devendra Sharma respectfully requests that
  Case 2:20-cv-15004-SDW Document 4 Filed 02/02/21 Page 2 of 2 PageID: 78




his petition be withdrawn.

      Dated this 1st day of February, 2020.

                               ALSTON & BIRD LLP




                               Karl Geercken
                               ALSTON & BIRD LLP
                               90 Park Ave
                               New York, NY 10016
                               (212) 210-9471 (telephone)
                               (212) 922-3931 (facsimile)
                               E-mail: Karl.Geercken@alston.com



                               George B. Abney (to seek admission pro hac vice)
                               ALSTON & BIRD LLP
                               One Atlantic Center
                               1201 West Peachtree Street
                               Atlanta, Georgia 30309-3424
                               (404) 881-7000 (telephone)
                               (404) 881-4777 (facsimile)
                               E-mail: George.Abney@alston.com




                                        2
